—Writ of habeas corpus in the nature of an application to reduce bail upon Criminal Court of the City of New York, Queens County, Docket No. 98Q12193.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of reducing bail on Criminal Court of the City of New York, Queens County, Docket No. 98Q12193 to the sum of $75,000, which may be posted in the form of an insurance company bail bond in that stun or by depositing the same sum as a cash bail alternative.
Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.